Case 2:21-mj-00420-CWD Document5 Filed 02/12/21 Page 1of1

AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT

 

| understand that I have been charged in another district, the (name of other court)

for the
United States of America )
v. Case No.1:21-mj-420-CWD
Michael Pope ) ; ,
) Charging District’s Case No.
Defendant ) 1:21-mj-217

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

 

 

 

 

| have been informed of the charges and of my rights to:

()

(5)
(6)

retain counsel or request the assignment of counsel if I am unable to retain counsel;

an identity hearing to determine whether I am the person named in the charges;

production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either,

a preliminary hearing to determine whether there is probable cause to believe that an offense has been
committed, to be held within 14 days of my first appearance if | am in custody and 21 days otherwise,
unless I have been indicted beforehand.

a hearing on any motion by the government for detention;

request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

I agree to waive my right(s) to:

a

a
oO
0

an identity hearing and production of the warrant.
a preliminary hearing.
a detention hearing.

an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention hearing to which | may be entitled in this district. | request that my

©) preliminary hearing and/or C1) detention hearing be held in the prosecuting district, at a time set by
that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

Date:

February 12, 2021

 

 

 

 

 

 

Defendant's signature

a

 

 

 

Signature of defendant's attorney

Michael Palmer

 

 

 

Printed name of defendant's attorney
